Citation Nr: 1042333	
Decision Date: 11/10/10    Archive Date: 11/18/10	

DOCKET NO.  08-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for muscle fatigue, to 
include as due to an undiagnosed illness.   

2.  Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness. 

3.  Entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness. 

4.  Entitlement to service connection for breathing difficulties, 
to include as due to an undiagnosed illness. 

5.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.   

6.  Entitlement to service connection for diabetes mellitus, 
claimed as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to May 1991.  This 
included service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, denied entitlement to service connection for 
the disabilities at issue.  

In September 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

The issues at hand are REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the Veteran 
should further action be required.  


REMAND

The Veteran seeks service connection for muscle fatigue, memory 
loss, joint pain, breathing difficulties, headaches, and diabetes 
mellitus, all claimed as due to an undiagnosed illness.  A review 
of the Veteran's military service records confirms his service in 
the Southwest Asia Theater of Operations during the Persian-Gulf 
War.  

In his testimony before the undersigned at his personal hearing 
on September 2, 2010, the Veteran stated that he was given a 
compensation examination by VA, but the sole focus was on his 
legs.  He stated "they didn't even consider me for anything 
else."  (Transcript, page 22)  

The evidence of record includes reports of VA outpatient visits 
on a period of occasions through early 2010.  The Veteran 
testified that he had had surgery since January 2010 and he 
indicated he had had about 20 visits to VA since early 2010.  
(Transcript, page 24).  Elaboration was not provided as to the 
reasons for the visits.  The Board is aware that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are constructively in the possession of 
VA adjudicators during the consideration of the claim, regardless 
of whether the records are on file.  See Dunn v. West, 11 Vet. 
App. 462, 466, 767 (1998); Bell v. Derwinski, 2 Vet. App. 461, 
613 (1992).  VA is required to obtain these records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At the September 2010 hearing, and in statements of record, the 
Veteran placed the onset of his complaints of muscle fatigue, 
memory loss, joint pain, breathing difficulties, and diabetes to 
his military service.  The Board finds the Veteran is competent 
and credible to describe his symptoms and his perception of their 
onset.  See Savage v. Gober, 10 Vet. App. 495 (1997).  
In light of the aforementioned, the claim must be remanded for a 
VA Gulf War examination to determine the etiology of any claimed 
disability.  Essentially, the medical evidence of record is 
currently insufficient for the Board to properly evaluate the 
Veteran's service connection claims, requiring additional medical 
evidence be added to the record.  See Brown v. Nicholson, 
21 Vet. App. 303, 311 (2007).

In view of the foregoing, the case is REMANDED for the following:  

1.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the Veteran's claimed 
disabilities from the Portland VA Medical 
Center in Portland, Oregon, which also 
includes any treatment at the Vancouver, 
Washington Campus.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file.  

2.  Schedule the Veteran a VA examination, 
with an appropriate examiner, to determine 
the nature and etiology of his claimed 
muscle fatigue, memory loss, joint pain, 
breathing difficulties, headaches, and 
diabetes mellitus.  The Veteran's claims 
file should be made available to the 
examiner prior to the examination, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, and for each of the Veteran's 
claimed disorders, the examiner is 
requested to answer the following 
questions:

a.  Does the Veteran have a chronic (e.g., 
existing for six months or more) disorder 
pertaining to his muscle fatigue, memory 
loss, joint pain, breathing difficulties, 
and headaches?  

b.  If a chronic disorder is found, can 
such disorder be attributed to a known 
clinical diagnosis?  If not, the examiner 
should so state specifically.  

c.  For each known clinical diagnosis, 
specifically diabetes mellitus, rendered in 
conjunction with the Veteran's claimed 
disorders, the examiner should provide an 
opinion as to whether there is a medical 
explanation for such illness and whether it 
is at least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to the 
Veteran's period of active duty service.  

A complete rationale should be given for 
all opinions and conclusions expressed the 
report.  If the physician cannot respond 
without resorting to speculation, he/she 
should so indicate this and explain the 
reason why an opinion would be speculative.  

3.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims on appeal.  If the 
claims remain denied, the Veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC), and afforded the opportunity 
to respond.  

The Veteran is advised that failing to appear for any examination 
scheduled, could adversely affect his claims, to include denial 
of the claims.  38 C.F.R. § 3.655 (2010).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	KRISTI L. GUNN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



